20 N.J. 557 (1956)
120 A.2d 460
EDWARD E. CONDON, PETITIONER-APPELLANT,
v.
LINDEN B. SMITH, TRADING AS SUNSET VIEW FARMS, RESPONDENT-RESPONDENT.
The Supreme Court of New Jersey.
Argued February 6, 1956.
Decided February 20, 1956.
Mr. Louis Winer argued the cause for the appellant.
Mr. Lewis P. Dolan argued the cause for the respondent (Messrs. Dolan & Dolan, attorneys; Mr. William Martin Cox on the brief).
*558 PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Freund in the court below.
For affirmance  Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  6.
For reversal  Chief Justice VANDERBILT  1.